DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2018/0108884).
With regard to claim 1, Chen teaches, as shown in figures 1-6: “…a housing 21 including a battery pack receiving portion (top of 20 in figure 1) configured to receive an interface… device contacts (situated on top of 30 in figure 2) extending from the housing 20 and configured to mechanically and electrically engage… and a latching mechanism 50 and 60 including an actuator 60… and a latch member 50 pivotably coupled to the housing 21 about a second pivot 
Chen does not teach the actuator “pivotably coupled to the housing about a first pivot axis” or “wherein the actuator is configured to pivot about the first pivot axis to selectively pivot the latch member about the second pivot axis”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the actuator rotate about an first pivot axis when pushed to push against a latching mechanism to pivot the latch member, since Chen teaches a pivot mechanism to move latching mechanism 50 since doing so would still enable the actuator to push the latching mechanism and would enable the actuator to be secured to the housing. Also pivots are well known in the art.
Chen also does not teach, the structure being a power tool, the receiving portion receiving a battery pack receiving the interface of a battery pack, the device contacts engaging with the battery pack. However, Chen teaches a battery pack 10 having a power tool receiving section for receiving a power tool (Chen, paragraph 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to reverse the parts so that the power tool receives the battery in order to be able to have one latch on the power tool and not have to have multiple latches on each battery. Also, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).

With regard to claim 2, Chen teaches: “The power tool of claim 1”, as shown above.


With regard to claim 3, Chen teaches: “The power tool of claim 1”, as shown above. 
Chen also teaches, as shown in figures 1-6: “wherein the latching mechanism 50 is movable between a latched position (shown in figure 5) in which the actuator 60 does not engage the latch member 52 and the latch member 52 projects into the… receiving portion, and a released position (shown in figure 6) in which the actuator 60 engages the latch member 52 and the latch member 52 is positioned within the housing 20”.

With regard to claim 4, Chen teaches: “The power tool of claim 3”, as shown above.
Chen also teaches, as shown in figures 1-6: wherein a biasing member 70 biases the latch member 52 into the latched position”.

With regard to claim 8, Chen teaches, as shown in figures 1-2: “a housing 21 including a… receiving portion (top of 20 in figure 1) configured to receive an interface…; device contacts (situated on top of 30 in figure 2) extending from the housing 20 and configured to mechanically and electrically engage… and a latching mechanism 50 supported by the housing 20 and including an actuator 60 and a latch member 52 configured to selectively engage the interface”.

Chen also does not teach, the structure being a power tool, the receiving portion receiving a battery pack receiving the interface of a battery pack, the device contacts engaging with the battery pack. However, Chen teaches a battery pack 10 having a power tool receiving section for receiving a power tool (Chen, paragraph 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to reverse the parts so that the power tool receives the battery in order to be able to have one latch on the power tool and not have to have multiple latches on each battery.  Also, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).

With regard to claim 9, Chen teaches: “The power tool of claim 8”, as shown above.
Chen also teaches, as shown in figures 1-6: “wherein the actuator 60 includes a first end (left end of 60 in figure 5) accessible from an outside of the housing 20 and a second end (right end of 60 in figure 5) opposite the first end, the second end being positioned within the housing”.


With regard to claim 10, Chen teaches: “The power tool of claim 9”, as shown above.
Chen also teaches, as shown in figures 1-6: “wherein the latch member 52 includes a body that is configured to selectively project into the… receiving portion and an opening (where 53 is recessed in 52) that has a ledge 53, the opening configured to receive the second end of the actuator 60, the latch member 52defining a second pivot axis (running upper-left to lower right through 51 in figure 2)”.

With regard to claim 11, Chen teaches: “The power tool of claim 10”, as shown above.
	Chen also teaches, as shown in figures 1-6: “wherein the latching mechanism 50 is movable between a latched position (shown in figure 5) in which the actuator 60 does not engage the ledge 53 of the latch member 52 and at least a portion of the body of the latch member 52 projects into the… receiving portion, and a released position (shown in figure 6) in which the actuator 60 engages the ledge 53 of the latch member 52 and the body of the latch member 52 is positioned within the housing 20”.

With regard to claim 12, Chen teaches: “The power tool of claim 11”, as shown above.
Chen also teaches, as shown in figures 1-6: “wherein a biasing member 70 biases the latch member 52 into the latched position”.

With regard to claim 14, Chen teaches: “The power tool of claim 12”, as shown above.
Chen as modified above also teaches, as shown in figures 1-6: “wherein a biasing mechanism 70 automatically moves the latch member 52 from the released position to the latched position when the force on the actuator 60 is removed”.

Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2018/0108884) in view of Kuno et al. (5,350,312).
With regard to claim 7, Chen teaches: “The power tool of claim 3”, as shown above.
Chen does not teach: “further comprising a lock movably coupled to the actuator, the lock movable between a locked position in which the actuator is prevented from moving from the latched position to the released position and an unlocked position in which the actuator is permitted to move from the latched position to the released position”.
In the same field of endeavor before the effective filing date, Kuno teaches, as shown in figures 3 and 6: “further comprising a lock 42 movably coupled to the actuator 3, the lock 42 movable between a locked position (when 42 is extending into 30 in figure 5) in which the actuator 3 is prevented from moving from the latched position (shown in figure 6) to the released position (shown in figure 3) and an unlocked position (shown in figure 5) in which the 

With regard to claim 15, Chen teaches: “The power tool of claim 11”, as shown above.
Chen does not teach: “further comprising a lock movably coupled to the actuator, the lock movable between a locked position in which the actuator is prevented from moving from the latched position to the released position and an unlocked position in which the actuator is permitted to move from the latched position to the released position”.
In the same field of endeavor before the effective filing date, Kuno teaches, as shown in figures 3 and 6: “further comprising a lock 42 movably coupled to the actuator 3, the lock 42 movable between a locked position (when 42 is extending into 30 in figure 5) in which the actuator 3 is prevented from moving from the latched position (shown in figure 6) to the released position (shown in figure 3) and an unlocked position (shown in fi gure 5) in which the actuator 3 is permitted to move from the latched position to the released position”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Kuno with the invention of Chen in order to further prevent the latch member from moving from the latched position to the unlatched position unintentionally.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2018/0108884) in view of Beyerl et al. (2016/0359151).
With regard to claim 16, Chen teaches, as shown in figures 1-6: “…a housing 20 including a cavity (top of 20 in figure 1) configured to receive an interface… the cavity defined by a lower surface 24, a pair of sidewalls (upper-left and lower-right walls of raised portion on 24 in figure 1), and an end wall (upper-right wall of raised portion in figure 1), a rail disposed on each side wall… device contacts (situated on top of 30 in figure 2) supported on the end wall and configured to mechanically and electrically engage… and a latching mechanism 50 supported by the housing 20 and including an actuator 60 and a latch member 52 configured to selectively engage the interface”.
Chen does not teach the actuator “pivotably coupled to the housing about a first pivot axis” or “wherein the actuator is configured to pivot about the first pivot axis to selectively pivot the latch member about the second pivot axis”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the actuator rotate about an first pivot axis when pushed to push against a latching mechanism to pivot the latch member, since Chen teaches a pivot mechanism to move latching mechanism 50 since doing so would still enable the actuator to push the latching mechanism and would enable the actuator to be secured to the housing. Also, pivots are well known in the art.
Chen also does not teach, the structure being a power tool, the receiving portion receiving a battery pack receiving the interface of a battery pack, the device contacts engaging with the battery pack. However, Chen teaches a battery pack 10 having a power tool receiving 
Chen does not teach: “a reinforcement member permanently coupled to each rail, the reinforcement member being formed of a wear resistant material”.
In the same field of endeavor before the effective filing date of the claimed invention, Beyerl teaches, as shown in figures 6-11 and taught in paragraphs 29 and 32: “a reinforcement member 200 permanently coupled to each rail , the reinforcement member 200 being formed of a wear resistant material”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Beyerl with the invention of Chen in order to strengthen the support of the rails (Beyerl, paragraph 29).

With regard to claim 17, Chen as modified by Beyerl teaches: “The power tool of claim 16”, as shown above.
Beyerl also teaches, as shown in figures 6-11 and taught in paragraph 32: “wherein the reinforcement member 200 is a metal insert that is inserted into and coincident with the respective rail”.


Beyerl does not teach: “wherein the reinforcement member is a sheet metal covering that covers at least a portion of the respective rail”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the reinforcement member a sheet metal covering that covers at least a portion of the respective rail since doing so would only be changing the shape of the reinforcement member and the rail, would still enable the reinforcement member to strengthen the integrity of the rail, and would enable the rail to endure wear and tear. Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 19, Chen as modified by Beyerl teaches: “The power tool of claim 16”, as shown above.
	Chen also teaches, as shown in figures 1-6: “wherein the latching mechanism 50 is movable between a latched position (shown in figure 5) in which the actuator 60 does not engage the latch member 52 and the latch member 52 projects into a… receiving portion (top of 20 in figure 1), and a released position (shown in figure 6) in which the actuator 60 engages the latch member 52 and the latch member 52 is positioned within the housing 20”.
Allowable Subject Matter
Claims 5-6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2/9/22 have been fully considered but they are not persuasive. With regard to claims 1, 8, and 16, that the Examiner’s argument that moving the latching mechanism from the battery of Chen to the mating power tool would not be a mere reversal of parts.  The Examiner respectfully disagrees, because it is Chen does disclose the latching mechanism being used to attach the battery to the grip of the power hand tool (Chen, paragraph 21, and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to reverse the parts, which would allow the battery to be attached while not requiring each battery to have the latching structure disclosed in Chen.  This reasoning was cited in the rejections of claims 1, 8, and 16 above and in the previous Office Action.  The Applicant further argues that Chen does not disclose the actuator being pivotable and that it would not have been obvious to replace the translational actuator of Chen with a pivotable actuator.  The Examiner respectfully disagrees, since it is known that both a pivoting and translating actuator can be used to apply a force on a pivoting latch member to move the latch.  Further, as motivation for changing the translating actuator to a pivot, the Examiner cited the ability to fix the actuator to the housing as the rationale, by which it is meant that a pivot held by the housing negates the need for the added structures used to keep the translating actuator in place.  The Examiner also pointed out that there is a .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        March 25, 2022
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831